Case 3:20-cv-02187-LAB-DEB Document 18-6 Filed 03/01/21 PageID.246 Page 1 of 2



   1   Matthew Miller, Esq. (SBN 185741)
       matt@millermlaw.com
   2   LAW OFICES OF MATTHEW MILLER
       755 Fresca Court
   3   Solana Beach, California 92075
       Telephone: (858) 755-6688
   4   Facsimile: (425) 962-7935
   5
       Attorney for Plaintiff Zachary Miller
   6
   7
                                 UNITED STATES DISTRICT COURT
   8
                             SOUTHERN DISTRICT OF CALIFORNIA
   9
  10   ZACHARY MILLER, an individual,                         Case No.: 3:20-cv-02187-LAB-DEB
  11
                       Plaintiff,                             REQUEST FOR JUDICIAL
  12          vs.                                             NOTICE IN SUPPORT OF
                                                              PLAINTIFF’S OPPOSITION TO
  13                                                          DEFENDANTS’ MOTION TO
       EASY DAY STUDIOS PTY LTD, an                           STRIKE PLANTIFF’S
  14   Australian proprietary limited company;                COMPLAINT PURSUANT TO
                                                              CALIFORNIA CODE OF CIVIL
  15   REVERB COMMUNICATIONS, INC.,                           PROCEDURE § 425.16
       a California corporation; and DOES 1-
  16   25 INCLUSIVE,                                          Date:         March 15, 2021
  17                                                          TIME:         11:15 A.M.
                       Defendants.                            CRTRM:        14A
  18                                                          Judge:        Hon. Larry A. Burns
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                         -1-
       REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S
                           COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18-6 Filed 03/01/21 PageID.247 Page 2 of 2



   1          Plaintiff Zachary Miller (“Miller”), by and through his counsel of record,
   2   hereby requests that the Court take Judicial Notice of the following, pursuant to
   3   Federal Rule of Evidence 201. Caldwell v. Caldwell, 2006 WL 618511, at *4 (N.D.
   4   Cal. 2006) (“as a general matter, websites and their contents may be proper subjects
   5   for judicial notice.).
   6          1.     Screen shots obtained March 1, 2021, of Defendant Easy Day Studios
   7   Pty Ltd’s (“Easy Day”) website, attached to the Declaration of Matthew Miller,
   8   Esq. as Exhibit 1.
   9          2.     Screen shot obtained March 1, 2021, of Defendant Reverb
  10   Communications, Inc.’s (“Reverb”) website, attached to the Declaration of
  11   Matthew Miller, Esq. as Exhibit 2.
  12          3.     Screen shot obtained March 1, 2021, of Reverb’s website, attached to
  13   the Declaration of Matthew Miller, Esq. as Exhibit 3.
  14
  15
  16   Dated: March 1, 2021                            Respectfully Submitted,
  17                                                   LAW OFFICES OF MATTHEW MILLER
  18
                                                       By:       /s/ Matthew Miller
  19
                                                       Matthew Miller
  20                                                   Attorney for Plaintiff Zachary Miller
  21
  22
  23
  24
  25
  26
  27
  28
                                                         -2-
       REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S
                           COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16
